Citation Nr: 0635915	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-02 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the veteran's service-connected residuals of an excision 
of a degenerative osteophyte from the left thumb metacarpal.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel





INTRODUCTION

The veteran served on active duty from November 1982 to 
November 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision by which the RO granted 
service connection for residuals of an excision of a 
degenerative osteophyte from the left thumb metacarpal to 
which it assigned a zero percent evaluation.  A February 2006 
RO decision granted a 10 percent evaluation effective 
December 1, 2002.  Although each increase represents a grant 
of benefits, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that a decision awarding a higher rating, 
but less that the maximum available benefit does not abrogate 
the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Thus, this matter continues before the Board.

The veteran was scheduled to present testimony at a hearing 
before a Veterans Law Judge via video teleconference.  In 
July 2006, he withdrew his hearing request.  See 38 C.F.R. § 
20.704(e) (2006).  Accordingly, the Board will proceed with 
consideration of the veteran's claim based on the evidence of 
record, as he has requested.


FINDING OF FACT

The veteran's service-connected residuals of an excision of a 
degenerative osteophyte from the left thumb metacarpal are 
manifested by no more than pain during cold and damp weather 
and with gripping.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 10 percent for the veteran's service-connected 
residuals of an excision of a degenerative osteophyte from 
the left thumb metacarpal have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, 
Diagnostic Codes 5003, 5010, 5224, 5228 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The Court has provided additional guidance with respect to 
VA's VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in May 2002, March 2006, and June 2006 letters, 
the RO notified the veteran of the information and evidence 
needed to substantiate and complete his claim, and of what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also advised the veteran to 
identify any additional information that he felt would 
support his claim.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  Finally, the 2006 letters apprised the 
veteran of effective dates as mandated by the Court in 
Dingess/Hartman.

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No 05-7157 (Fed. Cir. April 
5, 2006) (holding that due process concerns with respect to 
VCAA notice must be pled with specificity).  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post-service VA medical treatment records.  The veteran 
was also afforded a VA medical examination pertinent to the 
issue on appeal.  There is no indication that there is any 
outstanding medical or other evidence that is relevant to the 
issue decided herein.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 
5103A(d); 38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's service-connected residuals of an excision of a 
degenerative osteophyte from the left thumb metacarpal have 
been rated 10 percent disabling by the RO under the 
provisions of Diagnostic Code 5010.  38 C.F.R. § 7.71a.  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, shall be rated as 
degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a.  Diagnostic Code 5003 specifies that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
In the absence of limitation of motion, a 10 percent rating 
may be assigned for arthritis with X-ray evidence of 
involvement of a major joint.  Since only the left thumb 
metacarpal is implicated, a major joint is not involved.  
38 C.F.R. § 4.45 (2006).

Initially, the Board notes that, because the record is 
uniform in noting that the veteran is right handed, the Board 
will only address the potential ratings assignable to his 
minor hand.

Diagnostic Code 5224 provides a 20 percent rating for 
unfavorable ankylosis of the thumb of the minor hand.  38 
C.F.R. § 4.71a, Diagnostic Code 5224 (2006).  A note to 
Diagnostic Code 5224 states that VA will consider whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  Id.

Moreover, Diagnostic Code 5228 provides a 20 percent rating 
for limitation of motion of the thumb of the minor hand if 
there is a gap of more than two inches (5.1 cm.) between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228 
(2006).

In May 2000, the veteran underwent an incision and removal of 
a mass in the left thumb metacarpal.  The postoperative 
diagnosis was of a degenerative osteophyte of the distal 
aspect of the left thumb metacarpal.  In August 2000, a small 
scar was noted on the back of the left thumb.  

On July 2002 VA general medical examination, the veteran 
reported left thumb discomfort during cold and rainy weather, 
which he rated as a four on a scale of one to ten.  Pain also 
occurred with movement of the thumb.  Gripping with the left 
thumb caused pain that the veteran assessed as a nine on a 
scale of one to ten.  Pain subsided upon release of the grip.  
The examiner noted no swelling, redness, weakness, or 
fatigability.  There was, however, warmth and stiffness.  The 
veteran indicated that he had to adjust his grip for golfing 
due to left thumb pain, but he did not stop any activity due 
to the left thumb.  He used no brace on the left hand or 
thumb.  Left thumb range of motion was normal.  The examiner 
diagnosed status-post excision of a degenerative osteophyte 
of the left thumb metacarpal.  

In May 2004, the veteran complained of left thumb pain that 
was worse during cold, wet weather.  The veteran denied 
taking any analgesics to treat left thumb pain.  He denied 
tingling and numbness.  A bone scan revealed arthritis.

As apparent from the veteran's symptomatology, an evaluation 
of 20 percent is not warranted under any of the potentially 
applicable provisions.  A 20 percent evaluation is not 
warranted because left thumb ankylosis has not been shown.  
38 C.F.R. § 4.71a, 5224 (2006).  Indeed, the veteran is able 
to form a grip.

A 20 percent evaluation is not warranted under Diagnostic 
Code 5228 because that would require a gap of more than two 
inches between the thumb pad and the fingers.  38 C.F.R. § 
4.71a, Diagnostic Code 5228 (2006).  No such gap has been 
shown.  Indeed, the veteran can grip objects such as golf 
clubs.  This, presumably, would not be possible is there was 
a two-inch gap between the thumb pad and the fingers.  

There are no other potentially applicable provisions under 
which to evaluate the veteran's service-connected left thumb 
condition, and the Board concludes that a staged rating need 
not be applied, as the veteran's left thumb condition does 
not appear to have fluctuated in severity during the course 
of the appeal.  Fenderson, supra.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.  The Board 
is of the view that no further compensation is warranted 
under these provisions.  Initially, there is no indication 
that there is any limitation of left thumb range of motion.  
As well, weakened movement, excess fatigability, and 
incoordination have not been shown.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2006).  In this regard, the Board 
finds that there has been no showing by the veteran that the 
service-connected residuals of an excision of a degenerative 
osteophyte from the left thumb metacarpal have resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

The appeal is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


